Mr. Justice Windes delivered the opinion of the Court. Appellee, Daisy E. Wilson, a married daughter of one Elef Danielson, an ex-police officer of Chicago, filed her bill in the Circuit Court of Cook county, against the Policemen’s Benevolent Association of Chicago, Peter J. Danielson, a brother of said Elef, and Norwegian Old People’s Home Society, by which she sought to set aside, as fraudulent and void, the cancellation of a certificate of insurance issued to her father by said Policemen’s Association, in which she was named as beneficiary, and to have another certificate, in which Peter J. Danielson and Old People’s Home Society were named as beneficiaries, issued by said association, in lieu of the former, cancelled and annulled, each certificate being for the sum of $2,000; also asking that' said association be decreed to pay her the money due under the former certificate, and be enjoined from paying any money to Peter J. Danielson and the Old People’s Home Society on account of the certificate in which they were named as beneficiaries. Answers were filed by the defendants, and a cross-bill by Peter J. Danielson and Old People’s Home Society, in which they asked that the association be decreed to pay to them the money they claimed to be due under the certificate of the association in their favor. Answers were filed to the cross-bill, and replications by both the original and cross-complainants to the several answers were also filed. The court, after a hearing, decreed that the association pay one half the proceeds of the certificate in which Peter J. Daniel-son and the Old People’s Home were beneficiaries, to said Peter, and the other half thereof to complainant. The Old People’s Home and Peter J. Danielson have appealed. It appears from the evidence and admissions of the parties, and the chancellor found, that Daisy E. Wilson was the only child, heir at law and nest of kin of Elef Danielson, deceased, who died July 5, 1898; that she left her father’s home some five years before her father’s death, and went to reside with her mother, the wife of said Elef, who had separated herself from her husband; had subsequently married, and had not lived with her father at any time during said five years before his death; that the Policemen’s Benevolent Association was organized in 1877 under the laws of Illinois relating to corporations, not for pecuniary profit; that the purpose for which said association was organized was “to create a fund and provide means for the relief of the distressed, injured, sick or disabled members of the association and their immediate families;” that this object of the association was so stated in its charter and constitution; that Elef Danielson became a member of said association, and so continued, in good standing, up to the time of his death on July 5, 1896; that the association issued and delivered to Elef Danielson its benefit certificate No. 2120, in which complainant was named as beneficiary; that this certificate was held by Elef Danielson, and it continued in full force and effect until about June 11, 1896, when it was delivered by him to a trustee of the association to be canceled, and a new certificate issued in lieu thereof, in which the beneficiaries were to be Peter J. Danielson and Norwegian Old People’s Home Society of Chicago, in accordance with a written direction on the back of the certificate signed by said Elef Danielson; that the association, pursuant to said written direction, canceled certificate No. 2120, and on June 29, 1896, issued a new certificate, No. 4653, by which the association, in consideration of certain payments made and to be made by Elef Danielson and other considerations, promised and agreed to pay to Norwegian Old People’s Home Society of Chicago and Peter J. Danielson, brother of said Elef Danielson, in equal shares, in thirty days after satisfactory evidence of the death of said Elef, $2 for every member of the association, provided the aggregate sum to be paid should in no event exceed $2,000; that Elef Danielson procured a divorce from his wife, for her fault, a short time prior to his death; that soon after Elef Danielson’s wife separated from him, his brother, said Peter, and the wife of Peter went to the home of Elef Danielson and there resided with him in his home from that time to the death of Elef; that appellant, Norwegian Old People’s Home Society, is a charitable organization incorporated under the laws of this State, its object being to found, maintain and manage a home for worthy, indigent old people, and for such other aged persons as are able and willing to pay for a good Christian home; that certificate No. 2120 was destroyed by the officers of the association at the direction of Elef Danielson; that Peter J. Danielson was at the time of the issuance of certificate No. 4653, and at all times thereafter during the lifetime of Elef Danielson, a member of his family, and as such entitled to take as beneficiary under certificate No. 4653, but that the Old People’s Home was not such a person as was entitled to take as beneficiary under the charter, constitution and by-laws of the association; that section 4 of article II of the constitution of the association, allows a member to change the name or names of the beneficiary or beneficiaries designated in his application, upon application in writing to the recording secretary, stating to whom he desires such benefits paid. Complaint is made of the findings and decree of the chancellor, because they hold that the Old People’s Home is incompetent to take or receive benefits from • the association. This contention can not be maintained. The statute of this State, Chap. 32, Sec. 31, in regard to corporations of the class of said association, and under which. it was incorporated, provides that associations and societies which are intended to benefit the widows, orphans, heirs and devisees of deceased members thereof, and where no annual dues or premiums are required, and where the members shall receive no money as profit or otherwise, shall not' be deemed insurance companies, and also that corporations organized under the act shall have power to make and enforce contracts in relation to the legitimate business of the corporation, society or association. This statute is broad enough in its terms to allow the incorporation of an association which has for its object the benefit of the heirs and devisees of deceased 'members. The charter of the Policemen’s Benevolent Association states its object to be, “To create a fund and provide means for the relief of the distressed, injured, sick and disabled members of the association, and their immediate families.” The object, as stated by the constitution, is very much narrower than the statute would permit. It is elementary that a corporation has no power not expressly or by implication conferred upon it by its charter. Though the statute may allow a wider scope to corporations not for pecuniary profit, than their constitution and by-laws, still the latter control as to the powers of such corporations, and therefore the constitution and charter having limited benefits to the members of the association and their immediate families, the Old People’s. Home was incapable of taking. Bacon on Benefit Societies, Secs. 47, 48, 91 and 244, and cases cited; 2 Joyce on Ins., Sec. 728, and cases cited; Kentucky, etc., Co. v. Miller, 13 Bush. 489; Amer. Legion of Honor v. Perry, 140 Mass. 589; Marsh v. Amer. Legion of Honor, 149 Mass. 514; Pres. M. A. Fund v. Allen, 106 Ind. 596; Palmer v. Welch, 132 Ill. 141; Alexander v. Parker, 144 Ill. 355. There is nothing in the eases of Benefit Ass’n v. Blue, 120 Ill. 121, and Martin v. Stubbings, 126 Ill. 387, relied upon by appellants, in conflict with the principle stated. In the Blue case the act under which the association was organized authorized such associations “for the purpose of furnishing life indemnity or pecuniary benefits to devisees or legatees,” of the members. The policy was taken out by Bailey, made payable to Blue, and Bailey paid all the premiums. The • contention was that the policy was void because Blue had no insurable interest in the life of Bailey, and also because the statute under which the association was organized rendered the policy void. The court held that as Bailey paid the premiums and took out the policy himself, it was valid—not a wagering policy—and that as the language of the statute was broad enough to allow Bailey to take out a policy on his life and devise it to a stranger, no principle of ppblic policy was violated by making the policy payable to a stranger—that the contract was not prohibited by the statute. In the Stubbings case, the statute under which the corporation was organized, and also its charter, permitted the benefits to go to the devisees and legatees of deceased members. ■ The certificate of membership was payable to the widow, children or heirs of the member, in the order named, u/nless otherwise ordered by the member during his lifetime or in his will. Stubbings was a creditor of the member, and the certificate was assigned to and deposited with Stubbings as security for a note given by the member evidencing the indebtedness to Stubbings. The court sustained the assignment and decreed the money to Stubbings as against the widow of the member, and held, reaffirming the Blue case, supra, that inasmuch as the statute and charter empowered the member to name as his beneficiary his legatee or devisee without any restriction whatever, that “no rule of public policy would be violated by the adoption of a different mode of selection of a beneficiary. No' substantial rights of any party are better secured or protected by one mode of appointment than by another. The mode of selection is mere matter of form and does not go to the substance of the'right to select beneficiaries. * * * He (Stubbings) was a person capable under the statute of becoming a beneficiary, and the absolute right of naming him as such was in Martin (the member).” As these cases seem especially to be relied on by counsel, we deem it unnecessary to notice the other cases cited on this point, further than to say, they are not, in our opinion, sustained by the reason and weight of authority in so far as they conflict with the principle announced. As to the other contentions of appellants, that the association only could raise the question as to the beneficiary, and that the contract is executed, we think what has been said answers the first contention, and as to the second, it is not, in our opinion, supported by reason or authority which is applicable to the ease at bar. It is also claimed that appellee, Mrs. Wilson, was not a member of the family of Elef Danielson, and therefore she could not take, and that if the Old People’s Home Society can not take, then Peter J. Danielson being competent to take, the whole fund should go to him. This presents a question difficult of solution. The object of the association was to create a fund and provide means for members and “their immediate families.” Was Mrs. Wilson of the immediate family of Elef Danielson! The Century defines the term “immediate” as follows: “Not separated from its object or correlate by any third medium; directly related; independent of any intermediate agency or action; having a close relation;” and Webster defines it, viz.: “not separated, in respect to place, by anything intervening; proximate, close; as immediate contact.” Black defines family as follows: “A family comprises a father, mother and children. In a wider sense, it may include domestic servants; all who live in one house under one head.” And the Century defines family as “the collective body of persons who form one household, under one head, and one domestic government, including parents, children and servants, and, as sometimes used, even lodgers or boarders.” Webster gives about the same definition. The Century gives a further definition, viz.: “Parents with their children, whether they dwell together or not; in a more general sense, any group of persons closely related by blood, as parents, children, uncles, aunts and cousins; often used in a restricted sense only of a group of parents and children founded upon the principle of monogamy.” Bouvier defines family, viz.: “Father, mother and children.” All the individuals who live under the authority of another, including the servants of the family.” If the question is to be determined as of the date of deceased’s original certificate, as is held in Brooklyn M. R. Ass’n v. Hanson, 53 Hun. 150, then there is no difficulty, because at that time Mrs. Wilson was residing with her father and came clearly within the phrase “their immediate families,” as defined. The question at bar, we are inclined to think, however, is, was Mrs. Wilson, she having left her father’s home and being married, still of his immediate family at the time the changed certificate was made, shortly prior to her father’s death? It is not a question of power of appointment, as argued by counsel; the power of appointment was exercised in making Peter J. Danielson one beneficiary, and the Old People’s Home another, in equal shares. The latter appointment failed, because the Home could not take. Peter J. Danielson comes within some of the definitions of a member of a family, as he is shown to have resided with deceased at the time the certificate was changed, and also when Elef Danielson died, but he can take only by virtue of his designation as a beneficiary, which was as to only one-half of the fund. Mrs. Wilson, being a child, comes within the class included in the definition of the word family as given by all the lexicographers mentioned, and we think within the class included in the phrase “immediate family.” She is directly related—had a close relation to Elef Danielson. The fact that she was not living with him is not controlling under the definition given in the Century. The "object of the association was certainly to provide for the members, and their wives and children after the death of the members. In Palmer v. Welch, 132 Ill. 148, in which the statute of Massachusetts authorized the corporation to be formed “for the purpose of assisting the widows, orphans or other relations of deceased members, or any persons dependent upon deceased members,” and one of its objects being to establish a benefit fund from which a sum not exceeding $3,000 shall be paid to his (the member’s) family or those dependent upon him, as he may direct, the Supreme Court held that the member could not direct the fund to be paid to a person outside of the classes designated, by the law and the articles of association, and if he did so, such designation would be void, and that the law itself would dispose of the fund, and gave it to' two brothers who were within the class, relations, as authorized by the statute, and were the heirs at law and next of kin of the deceased member, though not shown to be living with or in any way dependent on the member, as against the member’s affianced wife, who was designated by him as his beneficiary. We therefore think that as Mrs. Wilson was within the class designated by the statute under which the association was organized, and within the charter, in the absence of a valid designation by Elef Danielson in his lifetime as to how one-half of the fund should go, she should take the same as his heir at law. The decree of the Circuit Court is affirmed.